Citation Nr: 0907560	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  06-01 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1964 to December 
1967.  He died on September [redacted], 1995.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  The Board notes that during the appeal 
process the claims folder was transferred to the Chicago, 
Illinois RO.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on her part.


REMAND

During the pendency of this appeal, in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the Court expanded the VCAA notice 
requirements for a DIC claim.  In Hupp, the Court held that, 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include:  (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application.  While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.  The VCAA letter sent to the appellant 
in this case did not provide her with the above information.  
Hence, the Board finds that corrective notice should be sent 
to the appellant to so comply.

Additionally, documents of record do not indicate if the 
Veteran was service-connected for any disabilities during his 
lifetime.  The Board finds that a list of the Veteran's 
service-connected disabilities at the time of his death, if 
any, would be useful in adjudicating this claim.  

Further, the Board notes that the Veteran's death certificate 
reflects that an autopsy was performed.  However, the record 
does not contain a copy of this autopsy.  The Board finds 
that a copy of the autopsy would also be useful prior to 
further appellate consideration of this claim.  

The Board is unclear as to whether there exists an additional 
claims folder not present at the Board.  Thus, the Board 
finds that an effort should be made to locate any existing 
additional claims folder, and, if found, to associate such 
with the current claims folder.

As a final matter, during the pendency of the appeal, the 
notice requirements under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008) have been interpreted to 
apply to all aspects of claims, to include the element of 
assignment of an effective date in the event of award of the 
benefit sought.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
appellant was provided notice in accordance with 
Dingess/Hartman, the Board finds that corrective notice 
should be sent to the appellant to so comply.



Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations 
with regard to the issue on appeal of 
entitlement to service connection for the 
cause of the Veteran's death, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Hupp 
v. Nicholson, 21 Vet. App. 342 (2007); 
and any other applicable legal precedent.

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim for service connection for the 
cause of the Veteran's death, and inform 
her of the division of responsibility 
between her and VA in producing or 
obtaining that evidence or information.

Specifically, the appellant should be 
informed of the disabilities, if any, for 
which the Veteran was service-connected 
at the time of his death; an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's claim for 
benefits.

The letter should also include an 
explanation as to the information or 
evidence needed to establish an effective 
date in the event of award of the benefit 
sought, as outlined by the Court in 
Dingess/Hartman.  

Additionally, request that the appellant 
supply the complete names, addresses, and 
dates of treatment of all medical care 
providers who treated the Veteran for 
diabetes mellitus or coronary 
atherosclerosis on a provided VA Form 21-
4142, Authorization and Consent to 
Release Information.  Inform that 
appellant to complete additional VA Form 
21-4142s for any other medical care 
providers who may possess additional 
records.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
To the extent that efforts to obtain the 
records are unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and her 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  Associate with the claims file a list 
of all service-connected disabilities, if 
any, at the time of the Veteran's death 
in September 1995.  Also, if there is an 
additional claims folder(s), associate 
such with the current claims folder.  If 
there is no additional claims folder, the 
record should be annotated to indicate 
this fact.

3.  Associate with the claims file a copy 
of the autopsy report regarding the 
Veteran after obtaining any necessary 
authorization and/or releases from the 
appellant.  Again, to the extent efforts 
to obtain the autopsy report are 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  

4.  The AOJ should review all additional 
records received, and if they suggest 
further development (for example, a VA 
medical opinion), arrange for such 
development.

5.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
her representative an appropriate 
opportunity to respond.  Specifically, as 
warranted, the appellant's representative 
should be provided with an opportunity to 
review file and submit additional 
argument (i.e., a VA Form 646), if 
desired, before the claims filed is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


